Citation Nr: 0828183	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the right patella with chronic 
laxity of the medial collateral ligament (MCL). 

2.  Entitlement to service connection for a left knee 
condition, as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1968 to July 
1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the above claims. 

A review of the record indicates that, in March 2006, the RO 
granted service connection for degenerative joint disease of 
the right knee and assigned a separate, 10 percent rating for 
this condition, effective January 30, 2004.   The veteran did 
not appeal this rating decision.  

In a June 2008 letter, the Board requested that the veteran 
clarify whether she wished to withdraw her appeal for a 
rating in excess of 10 percent for chondromalacia of the 
right patella with chronic laxity of the medial collateral 
ligament.  She did not respond, and as such, the claims on 
appeal are as stated above. 


FINDINGS OF FACT

1.  The objective medical evidence fails to show more than 
slight instability of the right knee.    

2.  No competent evidence has been presented showing that the 
veteran's left knee disorder is related to her service-
connected right knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the right patella with chronic 
laxity of the MCL have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5257 (2007).

2.  The criteria for service connection for a left knee 
degenerative joint disease, as secondary to a service-
connected right knee disorder, have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  




The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in March 2004 
informed the veteran of all three elements required by the 
Pelegrini II Court as stated above.  In light of the denial 
of the veteran's service connection claim for a left knee 
disability, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to increased-compensation claims, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

While the RO letter dated in March 2004 letter informed the 
veteran of all three elements required by 38 C.F.R. 
§ 3.159(b), this letter did not describe the particular 
rating criteria used in evaluating recurrent subluxation and 
lateral instability of the knee or discuss what evidence was 
necessary with respect to the rating criteria.  Although the 
veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, which VA is required to rebut.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original March 2004 letter.  First, in a March 2006 letter, 
she was notified that disabilities are rated on the basis of 
diagnostic codes, and was told of the need to present 
evidence to meet the rating criteria and to establish an 
effective date of an award.  Additionally, the veteran's 
statements reflect that she had actual knowledge of the 
evidence necessary for an increased rating for chondromalacia 
of the right patella with chronic laxity of the MCL.  In her 
February 2006 VA examination, the veteran reported that she 
had the sensation of her knee giving out and that she had 
instability three times a month; during her May 2004 VA 
examination, she reported that her knee gave way and that she 
needed a cane to walk long distances.  These statements 
indicate that she understood that any increased rating for 
chondromalacia of the right patella with chronic laxity would 
be based on the degree of instability in the right knee.  
Accordingly, she demonstrated an understanding of the 
evidence of symptomatology necessary for a higher disability 
rating.  As such, the Board finds that she had actual 
knowledge of the particular rating criteria used in 
evaluating her disability and of what evidence was necessary 
for an increased rating, and therefore was not prejudiced by 
any notice deficiency.  

Regarding the duty to assist, the RO obtained the veteran's 
VA treatment records and provided her with two VA 
examinations.  A medical opinion was obtained on the issue of 
secondary service connection.  A medical opinion is not 
required as to the issue of direct service connection, as the 
veteran does not contend that her left knee disorder is 
related to service.  There is no indication in the veteran's 
claims file that she sought private treatment for her knee 
disabilities, and accordingly, no such records could be 
obtained.  The duty to assist has therefore been satisfied 
and there is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating her claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


II.  Higher rating for chondromalacia of the right patella 
with chronic laxity of the MCL

In December 1991, the veteran was awarded service connection 
for chondromalacia of the right patella with chronic laxity, 
rated as 10 percent disabling, effective from August 1, 1991.  
The veteran submitted a claim for an increased rating in 
February 2004, reporting that her disability is worse than it 
was currently rated.  

As discussed above, the veteran has been assigned two 
separate ratings for her right knee disability, a 10 percent 
rating for degenerative joint disease under DC 5010 and a 10 
percent rating for chondromalacia with chronic laxity under 
DC 5257.  Only the issue of entitlement to a higher rating 
under DC 5257 is on appeal before the Board.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the veteran's 
disability remained constant with respect to the applicable 
schedular criteria. 

Under DC 5257, which pertains to recurrent subluxation and 
lateral instability of the knee, a 10 percent rating is 
assigned for slight recurrent subluxation or lateral 
instability, while a 20 percent rating is assigned for 
moderate recurrent subluxation or lateral instability.  See 
38 C.F.R. § 4.71a, DC 5257 (2007).  The schedule of ratings, 
does not define the terms "slight," "moderate," and 
"severe;" rather than applying a mechanical formula to make 
a determination, the Board evaluates all of the evidence such 
that decisions are "equitable and just."  38 C.F.R. § 4.6 
(2007). 

The veteran was afforded a VA examination in May 2004, when 
she reported that her right knee gives out, especially when 
climbing stairs; that her knee swells, is painful, and has 
some clicking; and that her pain was mostly activity-related 
or occurred after prolonged sitting.  She stated that she was 
able to walk for one mile, but used a cane for ambulation.  
The examiner reported that the veteran limped on the right 
side, and noted significant clicking and locking of the right 
knee.  The examiner further reported that the veteran had no 
laxity to varus/valgus stress, and no significant varus 
malalignment.  The examiner diagnosed the veteran with 
patellofemoral arthrosis with evidence of pes anserine 
bursitis and a possible meniscal injury.  

The veteran underwent a second VA examination in February 
2006, when she reported that she had been under the care of 
VA doctors, who recommended weight 
loss and possible replacement of the entire right knee due to 
her arthritis.  The veteran reported that her left knee was 
unstable and caused her to fall.  She also stated that she 
had instability about three times a month, with the sensation 
that her knee would give out on her; however, she did not 
specify which knee she was 



referring to.  The examiner reported that the veteran's knees 
were bilaterally stable, with negative anterior/posterior 
varus/valgus and Lachman testing, and noted that the veteran 
used no assistive devices.  The examiner further reported 
positive bilateral joint line tenderness, moderate crepitus, 
and mild bilateral suprapatellar effusion.  The examiner 
diagnosed the veteran with bilateral degenerative joint 
disease of the knees.  

Although the veteran has sought VA treatment for pain in her 
right knee on numerous occasions since April 2003, 
instability of the right knee has been noted on only two 
occasions.  During a May 2003 treatment, the veteran reported 
that she occasionally felt the sensation that her right knee 
was going to give way or lock up, although she reported that 
she had never fallen as a result of her right knee pain.  
During a September 2003 VA treatment, the veteran reported 
that her knee had buckled on her once without causing a fall 
and the doctor noted "some side-to-side laxity of the right 
knee joint."  Moreover, in a September 2004 treatment, the 
doctor noted that the veteran ambulated without an assistive 
device, and although she demonstrated a significant limp upon 
rising from a seated position, the limp decreased after 
moving around for a few minutes.  

While the veteran contends that her instability has worsened, 
the objective medical evidence does not show more than slight 
lateral instability of the veteran's right knee.  The veteran 
has reported some instances of instability and feeling as 
though her knee would give out on her upon activity, and that 
she used a cane when walking long distances.  VA treatment 
records indicate that the veteran had some right knee laxity 
in September 2003.  At her May 2004 VA examination, the 
examiner reported that the veteran was bilaterally stable; at 
her February 2006 VA examination, the examiner reported that 
the veteran had no laxity to varus/valgus stress.  While 
these findings, taken as a whole, indicate slight lateral 
instability, they do not give rise to a finding of moderate 
lateral instability.  Therefore, her right 
knee chondromalacia with chronic laxity is appropriately 
rated as 10 percent disabling under DC 5257.  




Because DC 5257 is not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995), do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the veteran's claim 
for a rating in excess of 10 percent chondromalacia of the 
right patella with chronic laxity.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is 
not so evenly balanced so as to allow for application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107 (West 2002).  
Accordingly, the veteran's claim for an increased rating is 
denied.  

Finally, in February 2006 the veteran stated that her knee 
disability had limited her to part time work, though it was 
unclear whether she was referring to her right or left knee.  
She had previously indicated that she worked on computers in 
a sitting position and had the freedom to stand up and 
stretch if needed.  Regardless, this is contemplated in the 
award of the 10 percent schedular evaluation.  There is no 
indication that the veteran requires frequent hospitalization 
for her right knee disorder, or that it results in an 
exceptional or unusual disability picture warranting a remand 
for a referral to the Chief Benefits Director of VA's 
Compensation and Pension Service for extraschedular 
consideration.  See Thun v. Peake, No. 05-2066 (U.S. Vet. 
App. April 23, 2008).


III.  Service connection for left knee degenerative joint 
disease

The veteran has been diagnosed with degenerative joint 
disease of the left knee, which she contends is secondary to 
her service-connected chondromalacia of the right patella 
with chronic laxity and her service-connected degenerative 
joint disease of the right knee.  Service connection may be 
granted on a secondary basis, for a disability that is 
proximately due to, or the result of, an established service-
connected disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 
(2007).   


The veteran has not claimed, and her service medical records 
do not show, that her left knee condition had its onset 
during service or was caused by an event or injury in 
service.  Post-service, the veteran has sought VA treatment 
for her left knee pain on several occasions; however, no 
examiner has suggested that her left knee disorder is related 
to her service-connected right knee disorder(s).  

In May 2004, x-rays of both knees were taken that revealed 
bilateral degenerative joint disease, which was worse in the 
right knee.  The examiner noted that there was no effusion at 
the suprapatellar region and there were no other knee 
abnormalities.  

During January 2006 treatment, the veteran reported that she 
occasionally had a sensation of her left leg giving out and 
had to stop walking; that when she walked on carpet or soft 
ground, she tended to stumble; and that she had to stop and 
rest after half a mile of walking because she felt as though 
she would fall.  The examiner noted bilateral knee crepitus, 
bilateral effusion, and decreased bilateral flexion. X-rays 
again revealed degenerative joint disease of both knees, 
greater on the right, with no other abnormalities.  

The veteran underwent a VA examination of her left knee in 
February 2006, when she reported that she had been favoring 
her left knee, which had caused pain when walking since 2003.  
The veteran reported that her left knee was unstable, causing 
her to fall on carpets and requiring her to wear flat shoes, 
and that she had constant pain and stiffness.  The examiner 
noted that the veteran was on a home exercise program for her 
left knee and used no assistive devices.  The examiner also 
reported that veteran's knees were bilaterally stable, with 
negative anterior/posterior varus/valgus and Lachman testing; 
there was positive bilateral joint line tenderness, moderate 
crepitus, and mild bilateral suprapatellar effusion.  The 
examiner diagnosed the veteran with bilateral degenerative 
joint disease of the knees and provided the opinion that the 
left knee degenerative joint disease was "less likely than 
not" the result of a right knee service-connected condition.  
In his opinion, the veteran's morbid obesity and age were the 
source of her left knee arthritis; he stated that 
degenerative joint disease was likely in this case given the 
veteran's obesity and age, without any injury to the right 
knee.  In December 2006, the examiner 



reported that his findings, diagnosis, and opinion from the 
original February 2006 examination had not changed. 

In regard to service connection on a secondary basis, the 
veteran is service connected for chondromalacia of the right 
patella with chronic laxity of the MCL and degenerative joint 
disease of the right knee, which she believes have caused her 
left knee degenerative joint disease insofar as she has 
consequently favored her left knee.  Contrary to this belief, 
however, the February 2006 VA examiner provided the medical 
opinion that the veteran's left knee degenerative joint 
disease was "less likely than not" the result of her 
service-connected right knee conditions.  Rather, he 
attributed her left knee disability to her obesity and age.  

Although the veteran believes there is a relationship between 
her left and right knee disabilities, only someone with 
demonstrated medical knowledge greater than that of a 
layperson can offer a competent medical opinion as to the 
cause of the veteran's left knee degenerative joint disease.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  
Because the veteran has not demonstrated the necessary 
expertise, she is not qualified to provide an opinion as to 
the etiology of her left knee arthritis.  

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the veteran's claim 
for service connection for a left knee condition, as 
secondary to her service-connected right knee disabilities.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The 
evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by 
law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).  
Accordingly, the 



veteran's claim for service connection for a left knee 
condition as secondary to a service-connected right knee 
disorder is denied.  


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella with chronic laxity of 
the medical collateral ligament (MCL) is denied.

Service connection for a left knee condition, as secondary to 
a service-connected right knee disorder, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


